DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2019/0102017) in view of Park (US 2012/0113339).
Regarding claim 1, Kim discloses a display device comprising: 
a display portion (300, fig. 1) displaying an image; and 
5a sense portion (100, fig. 1) disposed over one side of the display portion and configured to sense an external input, wherein the sense portion comprises: 
at least one of first sense electrodes (120, fig. 4) receiving a first sense signal that is applied by a sense voltage source (see 220, fig. 4) 
10at least one of second sense electrodes (130, fig. 4) that are disposed at a distance from the first sense electrodes; and 
at least one of compensation electrodes (160, fig. 4) that are disposed at a distance from and between the first sense electrodes (para. 93), and to which a compensation signal is applied (para. 101).
Kim fails to disclose wherein the compensation signal and the sense signal from the sense voltage source are inverted in phase.
Park discloses wherein the compensation signal and the first sense signal are inverted in phase (para. 14, 70).
When the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ), it would have been obvious to one of ordinary skill in the art to include the teachings Park in the device of Kim. The motivation for doing so would have been to provide the ability to prevent image deterioration, creating better image quality (Park; para. 70, 69).
Regarding claim 2, Kim discloses wherein each of the compensation electrodes is disposed at a distance from the first sense electrodes (para. 93), while being 20surrounded by the first sense electrodes (fig. 4).  
Regarding claim 3, Kim discloses wherein each of the first sense electrodes and each of the second sense electrodes are disposed in a first direction and a second direction, respectively, and arranged in a mesh pattern (fig. 4), and 44each of the compensation electrodes are arranged in a direction that crosses a direction in which each of the first sense electrodes is arranged (fig. 4).  
Regarding claim 4, Kim discloses wherein the first sense electrode and the 5compensation electrode are disposed over the same layer (see fig. 4 and para. 96, 100).  
Regarding claim 5, Kim discloses wherein the first sense electrode and the compensation electrode are disposed over different layers (fig. 11A), and the compensation electrode is disposed to not overlap the first sense electrode (para. 96, 100).  
Regarding claim 6, Kim discloses wherein the first sense electrode and the compensation electrode are disposed over different layers (fig. 11A), and the compensation electrode is disposed to overlap the first sense electrode (para. 95-96, 100).  
Regarding claim 7, Kim 15didfurther discloses comprising a sense wire (164, fig. 4) disposed between the first sense electrode and the second sense electrode, and electrically connected with the first sense electrode or the second sense electrode (para. 94, 99).  
Regarding claim 8, Kim discloses wherein 20the first sense electrodes and the second sense electrodes are dispersed in a first direction and a second direction, respectively, and arranged in a mesh pattern (fig. 4), and 
each of the compensation electrodes are arranged in a direction that is parallel with an alignment direction of each of the first sense electrodes (fig. 4).

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot in view of new grounds of rejection. See new citations above.
	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBIN J MISHLER whose telephone number is (571)270-7251.  The examiner can normally be reached on 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN PATEL can be reached on (571)272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBIN J MISHLER/Primary Examiner, Art Unit 2628